Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Specifically, Applicant states that "Applicant submits that Yu does not disclose "UAV information including one or more of a maximum flight height of the UA V, a model number of the UAV, a maximum acceleration or speed of the UAV, and parameters prescribed by various provisions" is used in the generation of a flight-restriction region." While Yu may not teach generation of a flight-restriction region using maximum flight height of the UAV, a model number of the UAV, a maximum acceleration or speed of the UAV, the additional limitation of “and parameters prescribed by various provisions” is extremely broad which includes the generation of flight-restricted regions using any parameter prescribed by various provisions. Yu et al. teaches generating a flight-restricted region based on the proximity of the UAV to the flight-restricted region. (Par. [0029] specifically “The flight-restricted region may be selected from a plurality of possible flight restricted regions based on proximity of the unmanned aerial vehicle when the unmanned aerial vehicle is turned on.”) Proximity of the UAV falls within the broad statement “and parameters prescribed by various provisions.” 
Because the Applicant fails to make any further arguments Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10, 12-16, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S Publication No. 2015/0339931).
Regarding claim 1, Yu et al. teaches a method for controlling an unmanned aerial vehicle (UAV), comprising: assessing, with aid of one or more processors, whether the UAV is within a flight restriction region, (Par. [0024] specifically “in some embodiments, the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.”) the flight-restriction region being generated based on a location of a reference restriction feature and a functional parameter of the reference restriction feature (Pars. [0021] & [0022]) and UAV information including one or more of a maximum flight height of the UAV, a model number of the UAV, a maximum acceleration or speed of the UAV, and parameters prescribed by various provisions; (Par. [0029] specifically “The flight-restricted region may be selected from a plurality of possible flight restricted regions based on proximity of the unmanned aerial vehicle when the unmanned aerial vehicle is turned on.”) and generating, based on the assessment, signals that cause the UAV to take a flight response measure when within the flight-restriction region (Pars. [0025] & [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”) 
As stated above, the limitation of “and parameters prescribed by various provisions” is extremely broad which includes the generation of flight-restricted regions using any parameter prescribed by various provisions. Proximity of the UAV falls within the broad statement “and parameters prescribed by various provisions.”
Regarding claim 2, Yu et al. teaches the method of claim 1, wherein the reference restriction feature includes an airport. (Par. [0027] specifically “the flight-restricted region may be an airport.”)
the method of claim 1, wherein the location of the reference restriction feature is determined based on a reference point. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.”)
Regarding claim 4, Yu et al. teaches the method of claim 3, wherein the reference point is a center of an airport, a center of a runway, or a location of a control tower. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.” Par. [0024] specifically “the boundary is a runway of an airport.”)
Regarding claim 5, Yu et al. teaches the method of claim 1, wherein the functional parameter indicates a flight characteristic of a flying object that interacts with the reference restriction feature. (Par. [0008] specifically “in some embodiments, the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.”)
The functional parameter as described in the instant application “may refer to, or indicate, any characteristics of the reference restriction feature, such as physical characteristics including a size or shape of the reference restriction feature.” (Par. [0057] of 16/014,724) The flight characteristic as described in the instant application “may comprise altitude limitations of the one or more flying objects, e.g., a maximum or minimum flight altitudes of the flying objects.” (Par. [0058] of 16/014,724)
Regarding claim 6, Yu et al. teaches the method of claim 5, wherein the flight characteristic of the flying object includes a type of the flying object. (Par. [0008] specifically “an umnanned aerial vehicle (UAV)”)
Regarding claim 7, Yu et al. teaches the method of claim 5, wherein the flight characteristic of the flying object includes a take-off path or a landing path of the flying object or an altitude limitation of the flying object. (Par. [0008] specifically “the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.”)
Regarding claim 8, Yu et al. teaches the method of claim 1, wherein the functional parameter includes a reference restriction feature characteristic of the reference restriction feature. (Par. [0097] 
“For example, for a reference restriction feature such as an airport, the characteristic may comprise a location of the airport, a location of the one or more runways, a location of the control towers, a location of the gates, and the like.” (Par. [0061] of 16/014,724)
Regarding claim 9, Yu et al. teaches the method of claim 8, wherein the reference restriction feature characteristic includes a physical characteristic of an airport. (Par. [0097] specifically “a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region.”)
The physical characteristic as described in the instant application “may comprise a location of the reference restriction feature.” (Par. [0061] of 16/014,724)
Regarding claim 10, Yu et al. teaches the method of claim 9, wherein the physical characteristic of the airport includes a location, an orientation, a length, a width, or an extended length of a runway. (Pars. [0142]-[0150] where many physical characteristics of airports are discussed)
Regarding claim 12, Yu et al. teaches the method of claim 1, wherein the flight-restriction region is generated based on a shape of the flight-restriction region. (Par. [0162] specifically “FIG. 5 provides a flight restriction zone having a regular shape 200D and an irregular shape 202d. For example, FIG. 5 may be representative of a flight restriction zone imposed near boundaries of a region 210d (e.g., near a national border or at boundaries of an airport or boundary of an airport runway).” Par. [0158] specifically “The different flight response measures may be provided in accordance with different boundaries for the flight-restricted regions. The same flight response measures may be taken for the same categories. The various categories may vary in size, shape, and the like.”)
Regarding claim 13, Yu et al. teaches the method of claim 1, wherein the flight-restriction region is generated based on a size of the flight-restriction region. (Par. [0162] specifically “FIG. 5 provides a flight restriction zone having a regular shape 200D and an irregular shape 202d. For example, FIG. 5 may be representative of a flight restriction zone imposed near boundaries of a region 210d (e.g., 
Regarding claim 14, Yu et al. teaches the method of claim 1, wherein the flight response measure includes at least one of landing the UAV, staying outside of the flight-restriction region or immediately exiting the flight-restriction region, or providing a demand to an operator of the UAV. (Par. [0024] specifically “the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.” Par. [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”)
Regarding claim 15, Yu et al. teaches the method of claim 1, further comprising: assessing, with aid of the one or more processors, whether the UAV is within a warning region based on the location of the reference restriction feature or a flight characteristic of a flying object. (Par. [0024] specifically “the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.” Par. [0140] specifically “in some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.”)
Regarding claim 16, Yu et al. teaches the method of claim 15, wherein the warning region encompasses the flight restriction region. (Par. [0140] specifically “in some embodiments, the UAV may receive an alert or a warning while operating in the third flight-restricted proximity zone.” In FIG. 2 the third flight-restricted proximity zone can be seen encompassing the other two regions.)
Regarding claim 19, Yu et al. teaches a system for effecting flight response measures of an unmanned aerial vehicle (UAV) comprising: a flight controller configured to generate signals for a flight of the UAV, wherein the signals are generated based on assessment of whether the UAV is within a flight-restriction region, (Par. [0024] specifically “in some embodiments, the flight restriction zone is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone.”) the flight-restriction region being generated based on a location of a reference restriction feature and a functional parameter of the reference restriction feature, (Par. [0021] & [0022]) and UAV information including one or more of a maximum flight height of the UAV, a model number of the UAV, a maximum acceleration or speed of the UAV, and parameters prescribed by various provisions; (Par. [0029] specifically “The flight-restricted region may be selected from a plurality of possible flight restricted regions based on proximity of the unmanned aerial vehicle when the unmanned aerial vehicle is turned on.”) wherein the signals cause the UAV to take a flight response measure when within the flight-restriction region. (Par. [0025] & [0030] specifically “the first flight response measure may be to automatically land the aerial vehicle on a surface.”)
As stated above, the limitation of “and parameters prescribed by various provisions” is extremely broad which includes the generation of flight-restricted regions using any parameter prescribed by various provisions. Proximity of the UAV falls within the broad statement “and parameters prescribed by various provisions.”
Regarding claim 20, Yu et al. teaches the system of claim 19, wherein the reference restriction feature includes an airport. (Par. [0027] specifically “the flight-restricted region may be an airport.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 2015/0339931).
Regarding claim 11, Yu et al. does not anticipate this claim because Yu et al. does not specifically teach a helipad; however, it is well known in the art that an airport contains a helipad. Yu et al. teaches that “in one example, the first flight-restricted proximity zone may include anything within a first radius of the airport.” (Par. 0112) Because an airport may contain a helipad, the first flight-restricted proximity zone includes a helipad. Yu et al. teaches generating a flight-restricted zone around the boundary of an airport or anything near the airport. The flight-restricted zone is generated based on the size and shape of the object. (Par. [0158] “the various categories may vary in size, shape, and the like”) Therefore it would be obvious to modify Yu et al. to teach the method of claim 9, wherein the physical characteristic of the airport includes a size or a shape of a helipad because airports contain helipads and in order for a flight-restricted zone to be generated, the size and/or shape of the helipad must be known. Further, it would be obvious to modify Yu et al. to teach the method of claim 9, wherein the physical characteristic of the airport includes a size or a shape of a helipad to prevent UAV’s from flying at or near a helipad to avoid collisions with a helicopter. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 2015/0339931) in view of Sterling et al. (U.S. Patent No. 10,429,838).
Yu et al. does not specifically teach a safety gap between the UAV and one or more aerial vehicles. 
Sterling et al. teaches a safety gap between the UAV and one or more aerial vehicles. (Col 3; ln, 52-65, See "The UAV 102 includes an operational control unit 106 that is operatively coupled to a propulsion system 108, a communication device 110, and a position sensor 112, such as through one or more wired or wireless connections. The propulsion system 108 may include one or more turbofan engines, one or more propellers, one or more rotors (such as used with helicopters), and/or the like.) The communication device 110 may be an antenna, transceiver, radio, camera, and/or the like that is configured .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (U.S Patent No. 10,733,895) teaches an open platform for flight restricted region.
Bruno et al. (U.S Patent No. 9,734,723) teaches a process and system to register and regulate unmanned aerial vehicle operations.
Hunt et al. (U.S Publication No. 2017/0057634) teaches location verification and secure no-fly logic for unmanned aerial vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M GARTRELLE/Examiner, 
Art Unit 3661  
3/17/2021    

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661